SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* BioCardia, Inc. (Name of Issuer) Common Stock, $0.001 par value (Title of Class of Securities) 09060U101 (CUSIP Number) December 31, 2016 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ☐ Rule 13d-1(b) ☒ Rule 13d-1(c) ☐ Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 5 CUSIP No. 09060U101 1. Names of Reporting Persons. Sabiah Ltd. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) ☐ (b) ☐ 3. SEC Use Only 4. Citizenship or Place of Organization British Virgin Islands Number of Shares 5. Sole Voting Power 27,065,159 Beneficially Owned by 6. Shared Voting Power 0 Each Reporting 7. Sole Dispositive Power 27,065,159 Person With: 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person 27,065,159 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9) 5.9% 12. Type of Reporting Person (See Instructions) CO Page 2 of 5 Item 1(a) Name of Issuer: BioCardia, Inc. Item 1(b) Address of Issuer’s Principal Executive Offices: 125 Shoreway Road, Suite B, San Carlos, CA 94070 Item 2 (a) Name of Person Filing: Sabiah Ltd. Item 2 (b) Address of Principal Business Office or, if none, Residence: P.O. Box 438, Road Town, Tortola, British Virgin Islands Item 2 (c) Citizenship: British Virgin Islands Item 2 (d) Title of Class of Securities: Common Stock, $0.001 par value per share Item 2 (e) CUSIP Number: 09060U101 Item 3. If this statement is filed pursuant to § § 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing isa: Not applicable. Item 4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned: 27,065,159 shares (b) Percent of class: 5.9%, based on 457,426,640 outstanding shares of Common Stock of the Issuer as of December 31, 2016. (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: 27,065,159 shares* (ii) Shared power to vote or to direct the vote: 0 shares (iii) Sole power to dispose or to direct the disposition of: 27,065,159 shares* (iv) Shared power to dispose or to direct the disposition of: 0 shares * Luis M de la Fuente, his wife and child are the stockholders of Sabiah Ltd. and share voting and dispositive power over the shares held by Sabiah Ltd. Item 5. Ownership of Five Percent or Less of a Class Not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person Not applicable. Page 3 of 5 Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person Not applicable. Item 8. Identification and Classification of Members of the Group Not applicable. Item 9. Notice of Dissolution of Group Not applicable. Item 10. Certifications By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose of effect, other than activities solely in connection with a nomination under §240.14a-11. Page 4 of 5 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 8, 2017 Date /s/ Jose M. Malbran Signature Jose M. Malbran / Director Name/Title Page 5 of 5
